Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of June 29, 2015 (this “Agreement”), among
Towers Watson & Co., a Delaware corporation (the “Company”) and the shareholders
of Willis Group Holdings plc, an Irish public limited company (“Parent”) listed
on Schedule A hereto (each, a “Shareholder” and, collectively, the
“Shareholders”).

 

RECITALS

 

WHEREAS, concurrently herewith, Parent, Citadel Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”) and the Company
are entering into an Agreement and Plan of Merger (the “Merger Agreement”;
capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Merger Agreement), pursuant to which (and subject to the
terms and conditions set forth therein) Merger Sub will be merged with and into
the Company, with the Company continuing as the surviving corporation in the
merger (the “Merger”);

 

WHEREAS, each Shareholder is the record and “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
ordinary shares, $0.000115 nominal value per share, of Parent (“Shares”) as set
forth on Schedule A hereto (with respect to each Shareholder, the “Owned
Shares”; the Owned Shares and any additional Shares or other voting securities
of Parent of which such Shareholder acquires record or beneficial ownership
after the date hereof, including, without limitation, by purchase, as a result
of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, such Shareholder’s “Covered Shares”);

 

WHEREAS, as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Merger, the Company and the Shareholders are entering
into this Agreement; and

 

WHEREAS, the Shareholders acknowledge that the Company is entering into the
Merger Agreement in reliance on the representations, warranties, covenants and
other agreements of the Shareholders set forth in this Agreement and would not
enter into the Merger Agreement if any Shareholder did not enter into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Shareholders hereby agree as follows:

 

1.                                      Agreement to Vote.  Prior to the
Termination Date (as defined herein), each Shareholder irrevocably and
unconditionally agrees that it shall at any meeting of the shareholders of
Parent (whether annual or special and whether or not an adjourned or postponed
meeting), however called, or in connection with any written consent of

 

--------------------------------------------------------------------------------


 

shareholders of Parent (a) when a meeting is held, appear at such meeting or
otherwise cause the Covered Shares to be counted as present thereat for the
purpose of establishing a quorum, and respond to each request by Parent for
written consent, if any and (b) vote (or consent), or cause to be voted at such
meeting (or validly execute and return and cause such consent to be granted with
respect to), all Covered Shares (i) in favor of the issuance of Parent Shares in
connection with the Merger, the Consolidation and the Parent Name Change and any
other matters necessary for consummation of the Merger and the other
transactions contemplated in the Merger Agreement (whether or not recommended by
the Parent Board of Directors) and (ii) against (A) any Parent Competing
Proposal, (B) any other action, agreement or proposal that could reasonably be
expected to impede, interfere with, delay, postpone, frustrate, prevent, nullify
or adversely affect the Merger or any of the transactions contemplated by the
Merger Agreement or this Agreement or change in any manner the voting rights of
any class of the capital stock of Parent, (C) any change in the present
capitalization or dividend policy of Parent or any amendment or other change to
Parent’s certificate of incorporation or bylaws, except if approved by the
Company and (D) any other change in Parent’s corporate structure or business.

 

2.                                      No Inconsistent Agreements.  Each
Shareholder hereby represents, covenants and agrees that, except as contemplated
by this Agreement, such Shareholder (a) has not entered into, and shall not
enter into at any time prior to the Termination Date, any voting agreement or
voting trust with respect to any Covered Shares and (b) has not granted, and
shall not grant at any time prior to the Termination Date, a proxy or power of
attorney with respect to any Covered Shares, in either case, which is
inconsistent with such Shareholder’s obligations pursuant to this Agreement.

 

3.                                      Termination.  This Agreement shall
terminate upon the earliest of (a) the Effective Time, (b) the termination of
the Merger Agreement in accordance with its terms and (c) written notice of
termination of this Agreement by the Company to the Shareholders (such earliest
date being referred to herein as the “Termination Date”) provided that the
provisions set forth in Sections 7 and 11 to 24 shall survive the termination of
this Agreement; provided further that any liability incurred by any party hereto
as a result of a breach of a term or condition of this Agreement prior to such
termination shall survive the termination of this Agreement.

 

4.                                      Representations and Warranties of
Shareholders.  Each Shareholder, as to itself (severally and not jointly),
hereby represents and warrants to the Company as follows:

 

(a)                                 Such Shareholder is the record and
beneficial owner of, and has good and valid title to, the Covered Shares, free
and clear of Liens other than as created by this Agreement.  Such Shareholder
has sole voting power, sole power of disposition, sole power to demand appraisal
or dissenter rights, if any, and sole power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of such Covered
Shares, with no limitations, qualifications or restrictions on such rights,
subject to applicable federal securities laws and the terms of this Agreement. 
As of the date hereof, other than the Owned Shares, such Shareholder does not
own beneficially or of record any (i) shares of capital stock or voting
securities of Parent, (ii) securities of Parent convertible into or

 

2

--------------------------------------------------------------------------------


 

exchangeable for shares of capital stock or voting securities of Parent or
(iii) options or other rights to acquire from Parent any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of Parent.  The Covered Shares are not subject to any voting
trust agreement or other Contract to which such Shareholder is a party
restricting or otherwise relating to the voting or Transfer (as defined below)
of the Covered Shares.  Such Shareholder has not appointed or granted any proxy
or power of attorney that is still in effect with respect to any Covered Shares,
except as contemplated by this Agreement.

 

(b)                                 Each such Shareholder is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  The execution, delivery and
performance of this Agreement by each such Shareholder, the performance by such
Shareholder of its obligations hereunder and the consummation by such
Shareholder of the transactions contemplated hereby have been duly and validly
authorized by such Shareholder and no other actions or proceedings on the part
of such Shareholder are necessary to authorize the execution and delivery by
such Shareholder of this Agreement, the performance by such Shareholder of its
obligations hereunder or the consummation by such Shareholder of the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by such Shareholder and, assuming due authorization,
execution and delivery by the Company, constitutes a legal, valid and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

(c)                                  Except for the applicable requirements of
the Exchange Act, (i) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity is necessary on the part of such
Shareholder for the execution, delivery and performance of this Agreement by
such Shareholder or the consummation by such Shareholder of the transactions
contemplated hereby and (ii) neither the execution, delivery or performance of
this Agreement by such Shareholder nor the consummation by such Shareholder of
the transactions contemplated hereby nor compliance by such Shareholder with any
of the provisions hereof shall (A) conflict with or violate, any provision of
the organizational documents of any such Shareholder, (B) result in any breach
or violation of, or constitute a default (or an event which, with notice or
lapse of time or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien on such property or asset of such Shareholder pursuant
to, any Contract to which such Shareholder is a party or by which such
Shareholder or any property or asset of such Shareholder is bound or affected or
(C) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Shareholder or any of such Shareholder’s properties or assets
except, in the case of clause (B) or (C), for breaches, violations or defaults
that would not, individually or in the aggregate, materially impair the ability
of such Shareholder to perform its obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

(d)                                 There is no action, suit, investigation,
complaint or other proceeding pending against any such Shareholder or, to the
knowledge of such Shareholder, any other Person or, to the knowledge of such
Shareholder, threatened against any Shareholder or any other Person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by the Company of its rights under this Agreement or the performance by
any party of its obligations under this Agreement.

 

(e)                                  No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by the Merger Agreement or this Agreement
based upon arrangements made by or on behalf of the Shareholder.

 

(f)                                   Such Shareholder understands and
acknowledges that the Company is entering into the Merger Agreement in reliance
upon such Shareholder’s execution and delivery of this Agreement and the
representations and warranties of such Shareholder contained herein.

 

5.                                      Certain Covenants of Shareholder.  Each
Shareholder, for itself (severally and not jointly), hereby covenants and agrees
as follows:

 

(a)                                 Subject to Section 6, prior to the
Termination Date, such Shareholder shall not, and shall not authorize or permit
any of its Subsidiaries or affiliates, or their respective directors, officers,
employees, consultants, financial advisors, accountants, legal counsel,
investment bankers, and other agents, advisors and representatives, directly or
indirectly, to:

 

(i)                                     solicit, initiate, endorse, encourage or
facilitate the making by any Person (other than the other parties to the Merger
Agreement) of any Parent Competing Proposal;

 

(ii)                                  enter into, continue or otherwise
participate in any discussions or negotiations regarding, or furnish to any
Person any information or data with respect to, or otherwise cooperate in any
way with, any Parent Competing Proposal;

 

(iii)                               execute or enter into any Contract
constituting or relating to any Parent Competing Proposal, or approve or
recommend or propose to approve or recommend any Parent Competing Proposal or
any Contract constituting or relating to any Parent Competing Proposal (or
authorize or resolve to agree to do any of the foregoing actions); or

 

(iv)                              make, or in any manner participate in a
“solicitation” (as such term is used in the rules of the Securities and Exchange
Commission (the “SEC”)) of proxies or powers of attorney or similar rights to
vote, or seek to advise or influence any Person with respect to the voting of
the Shares intending to facilitate any Parent Competing Proposal or cause
shareholders of Parent not to vote to approve the Merger or any other
transaction contemplated by the Merger Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Such Shareholder will immediately cease and
cause to be terminated all existing discussions or negotiations with any Person
conducted heretofore with respect to any of the matters described in
Section 5(a) above.

 

(c)                                  Prior to the Termination Date, and except
as contemplated hereby, such Shareholder shall not (i) tender into any tender or
exchange offer, (ii) sell (constructively or otherwise), transfer, pledge,
hypothecate, grant, encumber, assign or otherwise dispose of (collectively
“Transfer”), or enter into any contract, option, agreement or other arrangement
or understanding with respect to the Transfer of any of the Covered Shares or
beneficial ownership or voting power thereof or therein (including by operation
of law), (iii) grant any proxies or powers of attorney, deposit any Covered
Shares into a voting trust or enter into a voting agreement with respect to any
Covered Shares or (iv) knowingly take any action that would make any
representation or warranty of such Shareholder contained herein untrue or
incorrect or have the effect of preventing or disabling such Shareholder from
performing its obligations under this Agreement.  Any Transfer in violation of
this provision shall be void.  Such Shareholder further agrees to authorize and
request Parent to notify Parent’s transfer agent that there is a stop transfer
order with respect to all of the Covered Shares and that this Agreement places
limits on the voting of the Covered Shares.

 

(d)                                 Prior to the Termination Date, in the event
that a Shareholder acquires record or beneficial ownership of, or the power to
vote or direct the voting of, any additional Shares or other voting interests
with respect to Parent, such Shares or voting interests shall, without further
action of the parties, be deemed Covered Shares and subject to the provisions of
this Agreement, and the number of Shares held by such Shareholder set forth on
Schedule A hereto will be deemed amended accordingly and such Shares or voting
interests shall automatically become subject to the terms of this Agreement. 
Each Shareholder shall promptly notify Parent and the Company of any such event.

 

6.                                      Shareholder Capacity.  This Agreement is
being entered into by each Shareholder solely in its capacity as a shareholder
of the Company, and nothing in this Agreement shall restrict or limit the
ability of any Shareholder who is a director or officer of the Company to take
any action in his or her capacity as a director or officer of the Company to the
extent specifically permitted by the Merger Agreement, or subject to his
fiduciary duties to Parent, or as he may otherwise be required by law.

 

7.                                      Waiver of Appraisal Rights.  Each
Shareholder hereby waives any rights of appraisal or rights to dissent from the
Merger or any other transaction contemplated in the Merger Agreement, in each
case that such Shareholder may have under applicable Law.

 

8.                                      Disclosure.  Each Shareholder hereby
authorizes Parent and the Company to publish and disclose in any announcement or
disclosure required by the SEC and in the Joint Proxy Statement/Prospectus such
Shareholder’s identity and ownership of the Covered Shares and the nature of
such Shareholder’s obligations under this Agreement.

 

9.                                      Further Assurances.  From time to time,
at the request of the Company and without further consideration, each
Shareholder shall take such further action as may

 

5

--------------------------------------------------------------------------------


 

reasonably be deemed by the Company to be necessary or desirable to consummate
and make effective the transactions contemplated by this Agreement.

 

10.                               Non-Survival of Representations and
Warranties.  The representations and warranties of the Shareholders contained
herein shall not survive the closing of the transactions contemplated hereby and
by the Merger Agreement.

 

11.                               Amendment and Modification.  This Agreement
may not be amended, modified or supplemented in any manner, whether by course of
conduct or otherwise, except by an instrument in writing specifically designated
as an amendment hereto, signed on behalf of each party and otherwise as
expressly set forth herein.

 

12.                               Waiver.  No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder.  Any agreement on the part of a party to
any such waiver shall be valid only if set forth in a written instrument
executed and delivered by such party.

 

13.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, or if by facsimile or e-mail, upon written
confirmation of receipt by facsimile, e-mail or otherwise, (b) on the first
business day (as such term is defined in the Merger Agreement) following the
date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered to the addresses set forth below, or pursuant to
such other instructions as may be designated in writing by the party to receive
such notice:

 

(i)                                     If to a Shareholder, to the address set
forth opposite such Shareholder’s name on Schedule A hereto.

 

(ii)                                  If to the Company:

 

Towers Watson & Co.
901 N. Glebe Rd
Arlington, VA 22203-1853
Attention:  Kirkland L. Hicks
Facsimile:  (703) 258-7498
E-mail:  kirkland.hicks@towerswatson.com

 

6

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Attention:  Stephen I. Glover
                   Eduardo Gallardo
Facsimile:  (202) 530-9598
                   (212) 351-5245
E-mail:  siglover@gibsondunn.com
              egallardo@gibsondunn.com

 

14.                               Entire Agreement.  This Agreement constitutes
the entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the parties
with respect to the subject matter hereof and thereof.

 

15.                               No Third-Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement.

 

16.                               Governing Law.  This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of Delaware.

 

17.                               Submission to Jurisdiction.  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and appellate courts thereof, in any action or proceeding arising out
of or relating to this Agreement or the agreements delivered in connection
herewith or the transactions contemplated hereby or thereby or for recognition
or enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (a) agrees not to commence any such action or
proceeding except in the Court of Chancery of the State of Delaware, or, if (and
only if) such court finds it lacks subject matter jurisdiction, the Federal
court of the United States of America sitting in Delaware, and appellate courts
thereof, (b) agrees that any claim in respect of any such action or proceeding
may be heard and determined in the Court of Chancery of the State of Delaware,
or, if (and only if) such court finds it lacks subject matter jurisdiction, the
Federal court of the United States of America sitting in Delaware, and appellate
courts thereof, (c) waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any such action or proceeding in such courts and (d) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in such courts.  Each

 

7

--------------------------------------------------------------------------------


 

of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.  Each party to this
Agreement irrevocably consents to service of process inside or outside the
territorial jurisdiction of the courts referred to in this Section 17 in the
manner provided for notices in Section 13.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

 

18.                               Assignment; Successors.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by either party without the prior written consent of the other party,
and any such assignment without such prior written consent shall be null and
void; provided, however, that the Company may assign all or any of its rights
and obligations hereunder to any direct or indirect Subsidiary of the Company;
provided further that no assignment shall limit the assignor’s obligations
hereunder.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

 

19.                               Enforcement.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  Accordingly, each of the parties shall be entitled to
specific performance of the terms hereof, including an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (unless the Delaware
Court of Chancery shall decline to accept jurisdiction over a particular matter,
in which case, in any Delaware state or federal court within the State of
Delaware), this being in addition to any other remedy to which such party is
entitled at law or in equity.  Each of the parties hereby further waives any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

 

20.                               Severability.  Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision or portion of any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

 

21.                               Waiver of Jury Trial.  EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE MERGER, AND OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR

 

8

--------------------------------------------------------------------------------


 

ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 21.

 

22.                               Counterparts.  This Agreement may be executed
in two or more counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party.

 

23.                               Facsimile or .pdf Signature.  This Agreement
may be executed by facsimile or .pdf signature and a facsimile or .pdf signature
shall constitute an original for all purposes.

 

24.                               No Presumption Against Drafting Party.  Each
of the parties to this Agreement acknowledges that it has been represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement.  Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Shareholders have caused to be executed
or executed this Agreement as of the date first written above.

 

 

 

TOWERS WATSON & CO.

 

 

 

 

 

By:

/s/ John J. Haley

 

 

Name: John J. Haley

 

 

Title:   Chief Executive Officer

 

 

 

 

 

VALUEACT CAPITAL MASTER FUND, L.P.

 

By: VA Partners I, LLC, its General Partner

 

 

 

 

 

By:

/s/ Allison Bennington

 

 

Name: Allison Bennington

 

 

Title:   Vice President and General Counsel

 

 

 

VA PARTNERS I, LLC.

 

By: ValueAct Holdings, L.P., its General Partner

 

 

 

 

 

By:

/s/ Allison Bennington

 

 

Name: Allison Bennington

 

 

Title:   Vice President and General Counsel

 

 

 

VALUEACT CAPITAL MANAGEMENT, L.P.

 

By ValueAct Capital Management LLC, its General Partner

 

 

 

 

 

By:

/s/ Allison Bennington

 

 

Name: Allison Bennington

 

 

Title:   Vice President and General Counsel

 

 

 

VALUEACT CAPITAL MANAGEMENT, LLC

 

By: ValueAct Holdings, L.P., its General Partner

 

 

 

 

 

By:

/s/ Allison Bennington

 

 

Name: Allison Bennington

 

 

Title:   Vice President and General Counsel

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

VALUEACT HOLDINGS, L.P.

 

By ValueAct Holdings GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Allison Bennington

 

 

Name: Allison Bennington

 

 

Title:   Vice President and General Counsel

 

 

 

VALUEACT HOLDINGS GP, LLC

 

 

 

 

 

By:

/s/ Allison Bennington

 

 

Name: Allison Bennington

 

 

Title:   Vice President and General Counsel

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------